Title: Report on the Petition of Alexander Contee Hanson, [28 April 1792]
From: 
To: 



[Philadelphia, April 28, 1792Communicated on April 30, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, on the petition of Alexander Contee Hanson, referred to him by the House of Representatives on the 25th of January 1791, respectfully makes the following Report.
It appears that Congress, by their Act of the 14th of September 1786, appointed nine Judges (of whom the petitioner was one) to constitute a Court for hearing and determining a controversy of boundaries between the States of South Carolina and Georgia.
That this Court was directed to be holden at the City of New York, on the third Monday of June 1787.
That the Commissioner, in consequence of his appointment, attended at New York, at the time prescribed, without previous knowledge of a compromise, which had taken place between the parties, which prevented the necessity of a judicial decision.
That the petitioner was sixteen days absent from home upon his journey, having remained some days in Philadelphia (as he alleges) partly for the purpose of endeavoring to procure compensation, and partly on account of indisposition.
That no compensation has been made to him for trouble or loss of time.
It further appears, that no compensation was established by Congress, for the service, and that in no similar case, has any been made by the United States.

It is understood, that compensations have in other cases of similar controversy, been made by the States concerned.
Upon this state of facts, the following observations occur.
Here was a service performed by the petitioner, on the requisition and appointment of the government of the United States.
It seems, therefore, just and regular, that a compensation should be made by the same authority, unless some different mode was originally provided, as resulted from the course of the business.
No different mode was originally provided, and the compromise of the dispute prevented any award or adjustment of costs, by the Court.
It was and still is reasonable that the States concerned should have made the requisite compensation between them; but it appears a well founded expectation, that the United States should either see this done, or should themselves make the compensation.
It is therefore submitted as in the opinion of the Secretary proper, that the Legislature should make provision for the one or the other; defining, at the same time, the quantum of the compensation.
All which is respectfully submitted
Alexander HamiltonSecry. of the Treasy.
Treasury Department April 28th 1792.
